Citation Nr: 0607870	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 22, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from October 1969 until 
February 1974 .  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The November 2002 rating decision on appeal awarded service 
connection for PTSD and assigned a 10 percent evaluation 
effective July 22, 1999.  The veteran initiated appeals both 
as to the rating percentage and effective date assigned.  
While a protracted discussion as to the procedural history of 
the increased rating issue is not necessary, the Board notes 
that a May 2004 Board decision granted a 100 percent rating 
for PTSD from January 4, 2002.  A subsequent March 2005 Board 
decision granted a 100 percent evaluation from July 22, 1999, 
to January 4, 2002.  Thus, a complete grant of benefits has 
been awarded with respect to the increased rating claim, 
leaving only the issue of entitlement to an earlier effective 
date in appellate status.  


FINDINGS OF FACT

1.  The veteran separated from service in February 1974; he 
did not file a claim for compensation for PTSD within 1 year 
from separation.

2.  The veteran first filed a claim of entitlement to service 
connection for a psychiatric disability on July 15, 1993.

3.  The veteran's initial claim was denied by the RO in an 
unappealed November 1993 rating decision.

4.  The veteran's request to reopen a claim of entitlement to 
service connection for PTSD was received on July 22, 1999.  

5.  New and material evidence received to reopen and grant 
service connection for PTSD included supplemental service 
medical records.

6.  PTSD was initially demonstrated on VA examination on 
September 15, 1993.


CONCLUSION OF LAW

The legal criteria for assignment of an effective date of 
September 15, 1993, but no earlier, for the award of service 
connection for PTSD, have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

In the present case, VA satisfied its duty to notify by means 
of a June 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant and a November 
2005 statement of the case.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The statement of the case provided the relevant 
legal criteria for substantiating the earlier effective date 
claim.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2005 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his earlier effective date claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel files, reports of 
VA and private post service treatment and examination.  
Additionally, documents associated with a disability 
determination of the Social Security Administration (SSA) are 
of record.  Moreover, the claims file contains the veteran's 
own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to an effective date 
earlier than July 22, 1999, for a grant of service connection 
for PTSD.  

The Board notes that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110.  Moreover, generally, the 
effective date of an award based on a claim reopened after 
final adjudication is the date of receipt of claim or the 
date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

However, under 38 C.F.R. § 3.156(c), where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forward to the Department of Veterans Affairs.  Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.

In the present case, the veteran was discharged from active 
service in February 1974.  He submitted a claim of 
entitlement to service connection for PTSD in July 1993.  As 
his claim was raised more than one year following separation 
from service, the veteran is not entitled to an effective 
date of the day following separation from service.  See 38 
C.F.R. § 3.400(b)(2).  

The veteran's original claim for service connection for PTSD 
was received on July 15, 1993.  That claim was denied by the 
RO in November 1993.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

In concluding that the November 1993 rating determination 
became final, the Board acknowledges the veteran's arguments 
that such decision is eligible for reconsideration.  
Specifically, the veteran, through his attorney, argues that 
an effective date of July 15, 1993, the date of his original 
claim, is possible here through application of 38 C.F.R. § 
3.156(c).  

It is contended that the veteran successfully reopened his 
previously denied 1993 claim by submitting new and material 
evidence in the form of supplemental service department 
records.  Such records, which consisted of operational 
reports, corroborated the veteran's claimed stressors of 
exposure to mortar and rocket attacks while serving in 
Vietnam.  The veteran argues that, because the grant of 
service connection in November 2002 was necessarily 
predicated on the supplemental service department records, 
38 C.F.R. § 3.156(c) applies, forcing reconsideration of the 
final denial in November 1993 and enabling an effective date 
of July 15, 1993, the filing date of the original claim.  

The Board finds that 38 C.F.R. § 3.156(c) is applicable in 
the present case.  In June 2002, the VA received additional 
service department records which served as a basis to reopen 
and grant the claim for service connection for PTSD, 
previously denied by the now "reconsidered" November 1993 
rating decision.  However, an effective date of July 15, 
1993, the filing date of the original claim, is not for 
assignment.  Rather, in this regard, it is noted that PTSD 
was not initially clinically demonstrated until VA 
examination on September 15, 1993.  Verification of the in-
service stressor and clinical demonstration of PTSD were 
required to establish entitlement to service connection for 
PTSD.  Thus, the evidence supports an award of September 15, 
1993, the date entitlement arose, as the effective date for 
service connection for PTSD.  

Based on the foregoing, the veteran is entitled to an earlier 
effective date of September 15, 1993, for the grant of 
service connection for PTSD.  This is the earliest 
permissible effective date available.  




ORDER

An effective date of September 15, 1993, for an award of 
service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


